     Case 2:17-cv-00753-RFB-NJK Document 53 Filed 08/03/20 Page 1 of 2



1

2

3

4

5

6                              UNITED STATES DISTRICT COURT

7                                     DISTRICT OF NEVADA

8                                               ***

9     CLIFFORD MCCLAIN,                               Case No. 2:17-cv-00753-RFB-NJK

10                    Petitioner,                                    ORDER
             v.
11
      BRIAN WILLIAMS, et al.,
12
                    Respondents.
13

14          Clifford McClain has now filed a third amended 28 U.S.C. § 2254 habeas corpus

15   petition (ECF No. 48).

16          IT IS THEREFORE ORDERED that Respondents file a response to the third

17   amended petition, including potentially by motion to dismiss, within 90 days of the date

18   of this order, with any requests for relief by Petitioner by motion otherwise being subject

19   to the normal briefing schedule under the local rules. Any response filed shall comply

20   with the remaining provisions below, which are entered pursuant to Habeas Rule 5.

21          IT IS FURTHER ORDERED that any procedural defenses raised by

22   Respondents in this case be raised together in a single consolidated motion to dismiss.

23   In other words, the Court does not wish to address any procedural defenses raised

24   herein either in seriatum fashion in multiple successive motions to dismiss or embedded

25   in the answer. Procedural defenses omitted from such motion to dismiss will be subject

26   to potential waiver. Respondents should not file a response in this case that

27   consolidates their procedural defenses, if any, with their response on the merits, except

28   pursuant to 28 U.S.C. § 2254(b)(2) as to any unexhausted claims clearly lacking merit.

                                                  1
     Case 2:17-cv-00753-RFB-NJK Document 53 Filed 08/03/20 Page 2 of 2



1
     If Respondents do seek dismissal of unexhausted claims under § 2254(b)(2): (a) they
2
     should do so within the single motion to dismiss not in the answer; and (b) they should
3
     specifically direct their argument to the standard for dismissal under § 2254(b)(2) set
4
     forth in Cassett v. Stewart, 406 F.3d 614, 623-24 (9th Cir. 2005). In short, no
5
     procedural defenses, including exhaustion, should be included with the merits in an
6
     answer. All procedural defenses, including exhaustion, instead must be raised by
7
     motion to dismiss.
8
            IT IS FURTHER ORDERED that, in any answer filed on the merits, Respondents
9
     specifically cite to and address the applicable state court written decision and state
10
     court record materials, if any, regarding each claim within the response as to that claim.
11
            IT IS FURTHER ORDERED that Petitioner has 45 days from service of the
12
     answer, motion to dismiss, or other response to file a reply or opposition, with any other
13
     requests for relief by Respondents by motion otherwise being subject to the normal
14
     briefing schedule under the local rules.
15
            IT IS FURTHER ORDERED that any additional state court record exhibits filed
16
     herein by either Petitioner or Respondents be filed with a separate index of exhibits
17
     identifying the exhibits by number. The CM/ECF attachments that are filed further are
18
     to be identified by the number of the exhibit in the attachment.
19
            IT IS FURTHER ORDERED that the parties SEND courtesy copies of all exhibits
20
     in this case to the Clerk of Court, 400 S. Virginia St., Reno, NV, 89501, directed to the
21
     attention of “Staff Attorney” on the outside of the mailing address label. Additionally, in
22
     the future, all parties must provide courtesy copies of any additional exhibits submitted
23
     to the court in this case, in the manner described above.
24

25
            DATED: August 3, 2020.
26

27                                                    RICHARD F. BOULWARE, II
                                                      UNITED STATES DISTRICT JUDGE
28
                                                  2
